Murder is the offense; penalty assessed at confinement in the penitentiary for two years. *Page 661 
On the 5th of December, 1932, the appellant was indicted in Madison county, Texas, for the murder of Will Burrell, charged to have taken place on the 12th day of September, 1932. After a plea was entered in Madison county, the venue of the case was changed to Leon county. On the 8th day of February, 1933, the venue was again changed to Brazos county. The trial took place in Brazos county on the 24th day of February, 1933, the conviction resulting in murder with a penalty of confinement in the penitentiary for two years.
We have been supplied with no brief for the appellant.
The statement of the evidence heard in the trial court is not brought up for review. We find no bills of exception in the record.
Several matters are presented in the motion for new trial. However, they cannot be appraised in the absence of a statement of the facts heard upon the trial. Several special charges presented by the appellant were given by the court.
We perceive in the record no adequate reason for ordering a reversal of the judgment. It is therefore affirmed.
Affirmed.